Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 14 are objected to because of the following:  both claims recite the limitation “as the seat body is rotated to the forward-facing orientation or the rearward-facing orientation, so as to lock the at least one locking component with the locked component” in their respective last paragraph. The phrase “as the seat body is rotated” suggests that the locking/unlocking of the “locking component” and the “locked component” is achieved by the rotation of the seat body; instead of after the rotation of the seat body into one of the orientations (see ¶ [0037] of the written description). 
The following amendment to the limitation is suggested: “when [[as]] the seat body is in 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2001/0004162) in view of Carpenter (US 8967715). 

Claims 1 and 14- Yamazaki discloses a seat fastening device (fig. 11) adapted to a child safety seat, the child safety seat comprising a base (11) and a seat body (13) pivoted to the base via a pivotal shaft (fig. 1-4 & 9), so as to switch the seat body between a forward-facing orientation (fig. 9a) and a rearward-facing orientation (fig. 9b) by rotating around the pivotal shaft, the seat fastening device comprising: at least one locking component (50b); a locked component (52) assembled with one of the seat body and the base (base 11); wherein the locking component is assembled with the other of the seat body (seat body 13) and the base, and is configured to lock with the locked component (¶ [0061]). 
Yamazaki teaches that the locking component comprises a pair of hooks (50b), and the locked component comprises a rod. The difference between Yamazaki and the claimed invention is Yamazaki does not teach a tightening and loosening mechanism being configured to loosen or tighten the at least one locking component.

Carpenter discloses a seat fastening device adapted to a child safety seat (fig. 1, 3) comprising: at least one locking component (78); and a tightening and loosening mechanism (70) assembled with a seat body (22) and connected to the at least one locking component (fig. 3), the tightening and loosening mechanism being configured to loosen or tighten the at least one locking component (col. 7: 18-25) when the seat body is in a forward-facing orientation (fig. 1), so as to lock the at least one locking component with a locked component (24). Carpenter teaches (col. 6: 46-48) that the tightening and loosening mechanism (70) functions to loosen or tighten the at least one locking component via adjustment of a tether (74). Similar to the device of Yamazaki, Carpenter’s locking component comprises a pair of hooks (78) and the locked component (24) comprises a rod. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening device of Yamazaki, as taught by Carpenter, in order to yield the predictable result of assembling and connecting the locking component with the seat body such that it can lock with the locked component on the base.

Claim 2- Yamazaki and Carpenter teach the seat fastening device of claim 1, wherein the tightening and loosening mechanism taught by Carpenter is disposed inside the seat body (col. 6: 38-44), and the at least one locking component is exposed outside the seat body (col. 6: 44-45).
Claim 3- Yamazaki and Carpenter teach the seat fastening device of claim 2, wherein the tightening and loosening mechanism taught by Carpenter comprises at least one tightening and loosening component (74) and a retractor (80) for retracting the at least one tightening and loosening component (col. 6: 54-60), and a free end of the at least one tightening and loosening component is connected to the at least one locking component (col. 6: 46-48).  
Claim 4- Yamazaki and Carpenter teach the seat fastening device of claim 3, wherein Carpenter teaches the device would further comprise an operating component (100) and a driving component (96) for driving the retractor, the driving component and the operating component being installed on the other of the seat body and the base where the tightening and loosening mechanism is disposed inside, and the driving component being linked with the operating component.
Claim 5- Yamazaki and Carpenter teach the seat fastening device of claim 4, wherein Carpenter teaches the operating component (88) is installed on at least one lateral surface (82) of the seat body where the tightening and loosening mechanism is disposed inside, and the driving component (94, 96) is disposed inside the seat body (fig. 3-4).
Claim 6- Yamazaki and Carpenter teach the seat fastening device of claim 5, wherein Carpenter teaches the operating component (88) is located on two lateral surfaces (82) of the seat body.
Claim 9- Yamazaki and Carpenter teach the seat fastening device of claim 3, wherein the at least one tightening and loosening component (74) is a tape (as taught by Carpenter, col. 6: 42-43).
Claim 10- Yamazaki and Carpenter teach the seat fastening device of claim 3, wherein the at least one locking component (50b) taught by Yamazaki is located on a back side (13a) of the seat body (13) where the tightening and loosening mechanism taught by Carpenter would be disposed inside, and the locked component (52) taught by Yamazaki is located on a front side of the base (fig. 10).
Claim 11- Yamazaki and Carpenter teach the seat fastening device of claim 10, wherein Yamazaki teaches that the at least one locking component comprises two locking components, a rear locking component (50b) comprising a pair of hooks and a front locking component (60b) comprising a hook; 
wherein Carpenter teaches each locking component would be connected to a tightening and loosening component (74) such that the device would comprise a front tightening and loosening component (a strap for the front hook 60b) and a rear tightening and loosening component (a strap for each rear hook 50b); and 
wherein Carpenter further teaches that each tightening and loosening component (74) comprises a retractor end (at spools 86) and another opposing end (76) such that: an end of the front tightening and loosening component (front strap) and an end of the rear tightening and loosening component (rear strap) are connected to the retractor, another end of the front tightening and loosening component (front strap) extends towards the locking component at a front side (front hook) to form a front free end connected to the locking component at the front side, and another end of the rear tightening and loosening component (rear straps) extends towards the locking component at a back side (rear hook) to form a rear free end connected to the locking component at the back side.
 Claim 12- Yamazaki and Carpenter teach the seat fastening device of claim 10, wherein a forward-facing installation hole and a rearward-facing installation hole are formed on the seat body (Carpenter suggests in fig. 1 & 3 that the seat body would include openings for allowing each strap to extend out from the inside) where the tightening and loosening mechanism is disposed inside; wherein one end of the at least one tightening and loosening component (strap) taught by Carpenter is connected to the retractor (at spools 86), another end of the at least one tightening and loosening component forms a free end (76); and wherein the least one locking component of Yamazaki comprises a front and a rear locking component, such that the rear locking component (50b) would pass through a forward-facing installation hole to lock with the locked component (52) when the seat body is in the forward-facing orientation (9a), and the front locking component (60b) passes through the rearward-facing installation hole to lock with the locked component (62) when the seat body is in the rearward-facing orientation (fig. 9b).  
Claim 13- Yamazaki and Carpenter teach the seat fastening device of claim 1, wherein the at least one locking component is a hook, and the locked component is a rod.

Claim 15- Yamazaki and Carpenter teach the child safety seat of claim 14, further comprising a door-shaped bracket (11a) taught by Yamazaki upwardly protruding from a rear end of the base (fig. 10), and the locked component (50b) is disposed in an enclosed space enclosed by the door-shaped bracket and the base (fig. 9a, 11a).  
 
 

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Carpenter as applied to claim 14 above, and further in view of (US 2017/0355287).
Claim 16- Yamazaki and Carpenter teach the child safety seat of claim 14, wherein Yamazaki shows a pair of lateral grooves formed in the upper surfaces of the side portions of the base (fig. 10), which suggests belt guides for a vehicle seatbelt securing the base to a vehicle seat.  The difference between Yamazaki and the instant claim is Yamazaki does not explicitly teach the grooves shown are provided as a safety belt passage. 
However, providing a safety belt passage formed on the base of a child safety seat is a design modification that is old and well-known in the art.  Anderson teaches a child safety seat comprising a seat body, a base (108), and a safety belt passage (118) formed on the base (shown best in fig. 11) for allowing a safety belt (120) to pass through so as to restrain the base. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Yamazaki with a safety belt passage, as explicitly taught by Anderson, in order to yield the predictable result of guiding a vehicle safety belt across the base for proper securement of the child seat to a vehicle seat. Accordingly, the seat of Yamazaki and Carpenter and Anderson would comprise the base, seat body, fastening device and belt passage as claimed.
Claim 17- Yamazaki and Carpenter and Anderson together teach the child safety seat of claim 16, wherein the safety belt passage taught by Anderson is a groove structure formed on a rear top portion of the base (fig. 11).
Claim 18- Yamazaki and Carpenter and Anderson together teach the child safety seat of claim 16, wherein the safety belt passage (118) taught by Anderson stretches across the base (¶ [0020]).  

  
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                          
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636